                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION


LIONEL BRUCE KYLES,                                          PLAINTIFF
# 77000-74703

VERSUS                            CIVIL ACTION NO. 3:19cv440-TSL-RHW

HINDS COUNTY DETENTION DIVISION
SERVICES, SHERIFF VICTOR P.
MASON, and WARDEN R. FIELDER                                DEFENDANTS


         MEMORANDUM OPINION AND ORDER OF PARTIAL DISMISSAL

     This matter is before the court sua sponte.    Pro se

plaintiff Lionel B. Kyles is a pretrial detainee at the Hinds

County Detention Center in Jackson, Mississippi.    He challenges

the conditions of his prior confinement at the Hinds County

Detention Center in Raymond.    The court has considered and

liberally construed the pleadings.    As set forth below,

defendant Hinds County Detention Division Services is dismissed.

                             BACKGROUND

     On April 25, 2019, Kyles alleges that he was attacked by

several inmates while housed at the Hinds County Detention

Center in Raymond.    As a result, he claims that his ribs and

teeth were broken and his lung was punctured.

     The day prior to this incident, Kyles had allegedly

informed defendant Warden R. Fielder that he did not feel safe

on his housing zone and asked to be moved to another zone, but
he was not.    Kyles also alleges that the locks on the cells were

faulty and there was a lack of staff in the housing areas, which

caused him to be attacked.    For this, he blames defendant

Sheriff Victor P. Mason.

       Kyles filed this Complaint under 42 U.S.C. ' 1983.    Besides

the Sheriff and Warden, Kyles also sues the “Hinds County

Detention Division Services” for the alleged failure to protect

him.    (Compl. at 1).   He seeks compensatory damages.

                              DISCUSSION

       The Prison Litigation Reform Act of 1996, applies to

prisoners proceeding in forma pauperis in this court.       The

statute provides in pertinent part, “the court shall dismiss the

case at any time if the court determines that . . . the action .

. . (i) is frivolous or malicious; (ii) fails to state a claim

on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.”      28 U.S.C. '

1915(e)(2)(B).    The statute “accords judges not only the

authority to dismiss a claim based on an indisputably meritless

legal theory, but also the unusual power to pierce the veil of

the complaint’s factual allegations and dismiss those claims

whose factual contentions are clearly baseless.”     Denton v.

Hernandez, 504 U.S. 25, 32 (1992).     “[I]n an action proceeding



                                   2
under [28 U.S.C. ' 1915, a federal court] may consider, sua

sponte, affirmative defenses that are apparent from the record

even where they have not been addressed or raised.”   Ali v.

Higgs, 892 F.2d 438, 440 (5th Cir. 1990).    “Significantly, the

court is authorized to test the proceeding for frivolousness or

maliciousness even before service of process or before the

filing of the answer.”   Id.   The court has permitted Kyles to

proceed in forma pauperis in this action.    His Complaint is

subject to sua sponte dismissal under ' 1915.

     Among others, Kyles sues the County Detention Division,

i.e., its jail.   The jail’s capacity to be sued are determined

by Mississippi law.   Fed. R. Civ. P. 17(b)(3).   In Mississippi,

a county jail is not a separate legal entity which may be sued,

rather it is an extension of the county.    Tuesno v. Jackson, No.

5:08cv302-DCB-JMR, 2009 U.S. Dist. LEXIS 61416 at *2-3 (S.D.

Miss. Apr. 30, 2009); Brown v. Thompson, 927 So. 2d 733, 737

(&12) (Miss. 2006) (sheriff’s department).    Therefore, the Hinds

County Detention Division Services is dismissed.

     IT IS THEREFORE ORDERED AND ADJUDGED that, for the reasons

stated above, defendant Hinds County Detention Division Services

should be, and is hereby, DISMISSED WITH PREJUDICE as frivolous.




                                  3
The remainder of this case shall proceed.

        SO ORDERED AND ADJUDGED, this the 9th day of September,

2019.

                            /s/Tom S. Lee
                            UNITED STATES DISTRICT JUDGE




                                   4
